DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14, 16-21 are  allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on April 21, 2022 and June 14, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “after doping the first work function tuning layer performing a first treatment process to simultaneously etch the first region of the first conductive layer and a second region of the first work function tuning layer, wherein the first treatment process etches the first conductive layer at a greater rate than the first work function tuning layer”, as recited in independent claim 1; “a first p-type work function tuning metal over the first conductive material, the first p-type work function tuning metal comprising aluminum; a second p-type work function tuning metal under the first p-type work function tuning metal, wherein the second p-type work function tuning metal comprises a lower concentration of silicon or aluminum than the first p-type work function tuning metal; an n-type work function tuning metal over the first p-type work function tuning metal” as recited in independent claim 13; and “the first conductive material being thinner than the second conductive material, wherein the second conductive material comprises the first metal element, and wherein the first conductive material has a higher concentration of aluminum or silicon than the second conductive material; a first p-type work function tuning metal contacting the second conductive material, first p-type work function tuning metal comprising silicon or aluminum; a second n-type work function tuning metal contacting the first p-type work function tuning metal; and a second fill material over the second n-type work function tuning metal”, as recited in independent claim 17.
Claims 2-12, 14, 16, 18-21 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811